[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 9, 2007
                              No. 06-14871                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 04-00225-CR-T-24MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSEPH HAYNES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (May 9, 2007)

Before BIRCH, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Joseph Haynes appeals his 78-month sentence, imposed upon resentencing,
for knowingly attempting to entice a minor to engage in a sexual act by using a

facility of interstate commerce, in violation of 18 U.S.C. § 2422(b). After review,

we affirm.

                                I. BACKGROUND

      Haynes, who was 47 years old at the time, contacted and participated in

online chats with “kaci_fl_gurl,” an undercover Federal Bureau of Investigation

agent posing online as a 14-year-old girl. Haynes discussed with “Kaci,” among

others, his desire to teach her about sex and to perform various sexual activities

with her.

      A jury convicted Haynes of one count of knowingly attempting to entice a

minor to engage in a sexual act by using a facility of interstate commerce. At his

first sentencing, Haynes objected to various sentencing enhancements under the

Sentencing Guidelines recommended in his presentence investigation report

(“PSI”), including a 2-point enhancement for unduly influencing a minor, pursuant

to U.S.S.G. § 2A3.2(b)(2)(B) (2003). The district court overruled his objections.

With a total offense level of 27 and a criminal history category of I, Haynes’s

guidelines range was 70 to 87 months. The district court sentenced Haynes to a

78-month sentence.

      Haynes appealed his sentence and conviction. This Court affirmed his



                                          2
conviction, but vacated his sentence and remanded for resentencing in light of

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). In so doing, the

Court noted that there was sufficient evidence for the district court to apply the

U.S.S.G. § 2A3.2(b)(2)(B) enhancement, but that by applying the enhancement

under a mandatory regime, the district court had committed constitutional Booker

error. The Court concluded, therefore, that “[t]he district court correctly

calculated Haynes’s guidelines range as 70 to 87 months and need not revisit the

guidelines calculations . . . .”

       On remand, Haynes contested the 2-point enhancement under U.S.S.G. §

2A3.2(b)(2)(B) on grounds that Haynes had not actually intended to unduly

influence a minor. The district court reminded Haynes that it would not reconsider

the guidelines calculations. Haynes explained that his argument was directed

toward consideration of the 18 U.S.C. § 3553(a) factors and imposing a reasonable

sentence. Haynes requested the statutory mandatory minimum sentence of 60

months’ imprisonment.

       The district court stated that, after considering the § 3553(a) factors, it was

inclined, if anything, to impose a sentence above the advisory guidelines range.

The district court noted that it had specifically considered: (1) Haynes’s history;

(2) the seriousness of the offense; and (3) the need to promote respect for the law



                                            3
and to provide just punishment. The district court re-imposed a 78-month

sentence. Haynes filed this second appeal.

                                      II. DISCUSSION

       On appeal, Haynes argues that his sentence is unreasonable because the

district court failed to adequately explain the reasons for the sentence it imposed or

acknowledge Haynes’s arguments for a lesser sentence.1

       After Booker, a district court, in determining a reasonable sentence, must

consider the correctly calculated advisory guidelines range and the § 3553(a)

factors. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Although the

district court must consider the § 3553(a) factors, “nothing in Booker or elsewhere

requires the district court to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.” United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

       We review a defendant’s ultimate sentence for reasonableness in light of the

§ 3553(a) factors. United States v. Williams, 435 F.3d 1350, 1353 (11th Cir.


       1
         Haynes also argues that the district court improperly applied the 2-point undue influence
of a minor enhancement pursuant to U.S.S.G. § 2A3.2(b)(2)(B). However, this issue is
foreclosed by the law-of-the-case doctrine. See United States v. Tamayo, 80 F.3d 1514, 1520
(11th Cir. 1996). This issue was raised in Haynes’s first appeal. This Court concluded that there
was sufficient evidence to support the § 2A3.2(b)(2)(B) enhancement and that the guidelines
range had been calculated correctly. Moreover, our limited remand was solely for the district
court to consider that correctly calculated advisory guidelines range and the other § 3553(a)
factors in determining a reasonable sentence post-Booker.

                                                4
2006). This “[r]eview for reasonableness is deferential,” and “when the district

court imposes a sentence within the advisory Guidelines range, we ordinarily will

expect that choice to be a reasonable one.” Talley, 431 F.3d at 788. “[T]he party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both [the] record and the factors in section 3553(a).”

Id.

      Here, Haynes has not shown that his 78-month sentence was unreasonable.

The district court explicitly noted that it had considered the § 3553 factors and

specifically addressed Haynes’s history, the nature and circumstances of his

offense and the need to promote respect for the law and to provide just punishment.

See Scott, 426 F.3d at 1329-30; 18 U.S.C. § 3553(a)(1), (2). The district court did

not, and was not required to, discuss each § 3553(a) factor or address every

argument urged by Haynes in mitigation.

      AFFIRMED.




                                           5